— Defendant appeals from a judgment of the County Court, Nassau County, rendered April 7, 1977, convicting him of burglary in the first degree (two counts), assault in the first degree, attempted rape in the first degree and possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. In our opinion, there was probable cause for the defendant’s detention on September 14, 1976. Consequently, there is no basis for the claim that his confession and incriminating oral statements of that day should have been suppressed because they were the "fruit” of an unlawful arrest (see, generally, Brown v Illinois, 422 US 590). We have examined the defendant’s other contentions and find that they are without merit. O’Connor, J. P., Rabin, Gulotta and Shapiro, JJ., concur.